DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8, 11-13, 18, 21,  is/are rejected under 35 U.S.C. 103 as unpatentable over CHEN (US 2019/0182872) in view of SORET et al (US 2017/0041916)
Regarding claim 1, 11, 21,  CHEN (US 2019/0182872) method/apparatus/CRM  for transmitting a signal, comprising: 
(apparatus comprising) a processor; and a memory storing instructions, which, when executed by the processor, cause the processor to perform one or more actions (CHEN: Fig. 12 and 13) comprising:
acquiring, by the terminal device, a mapping relationship between at least one resource pool and at least one numerology, wherein the mapping relationship is used for indicating that each resource pool in the at least one resource pool is mapped to one numerology in the at least one numerology (CHEN: ¶101, ¶108, ¶161, the relationship/mapping relationship between the resource groups/pools and corresponding numerologies are established by the network-side transmission point and notified to the terminal);
determining, by the terminal device, according to a first resource pool for transmitting a first signal, a target numerology for transmitting the first signal, wherein the target numerology is determined according to the mapping relationship (CHEN: ¶114-115, ¶125, ¶149, determining a resource group/pool and a corresponding numerology for transmitting a uplink signal); and 
transmitting, by the terminal device, the first signal using a transmission resource of the first resource pool based on the target numerology (CHEN: ¶125, ¶25, ¶144, transmitting uplink signal using a resource group’s resource);
wherein transmitting, by the terminal device, the first signal on the transmission resource of the first resource pool based on the target numerology comprises: 
determining, by the terminal device, the transmission resource for transmitting the first signal from the at least one transmission resource comprised in the first resource pool for transmitting the first signal (CHEN: ¶125, ¶144, ¶146, a resource is determined among the resources of a resource pool of a corresponding numerology, to perform uplink transmission), and 
transmitting, by the terminal device, the first signal using the transmission resource for transmitting the first signal based on the determined transmission resource (CHEN: ¶109-110, ¶125, ¶144, the uplink transmission is performed based on the resource select from the resource pool).

However, SORET et al (SORET) discloses the determining is according to a pre-configured transmission resource index; and the uplink data transmission is on the determined resource (SORET: Abstract, ¶31, ¶32, ¶39, ¶64, ¶71, ¶73, the resource is selected at least randomly or by index; uplink resource among the resources of the resource pools is selected based on the index and used for transmitting uplink transmission including uplink data; this includes transmission on the resource time slot, frequency and preamble).
A person of ordinary skill in the art working with the invention of CHEN would have been motivated to use the teachings of SORET as it provides a way to minimize collision probability (¶30) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CHEN with teachings of SORET in order to improve collision avoidance.

Regarding claim 2, 12,  CHEN modified by SORET modified by discloses a method of claim 1/11, wherein the at least one resource pool comprises the first resource pool and a second resource pool; 
the target numerology is a first target numerology; and 
the second resource pool corresponds to a second target numerology according to the mapping relationship (CHEN: ¶120-122, ¶101, ¶114, ¶108, more than one resource groups are corresponding to more than one numerologies; the target numerology is selected to transmit an access request; another target numerology is notified to the terminal in the relationship information from the network).  
Regarding claim 3, 13, CHEN modified by SORET  discloses a method of claim 2/12, wherein acquiring, by the terminal device, the mapping relationship between at least one resource pool and at least one numerology comprises: receiving, by the terminal device, first indication information from a network device, wherein the first indication information indicates the mapping -3-relationship; and acquiring, by the terminal device, the mapping relationship between the at least one resource pool and the at least one numerology according to the first indication information (CHEN: ¶108, and ¶116, the relationship information defining relationship between the preamble resource group and numerologies is acquired by the terminal by way of receiving an indication of the relationship by the terminal from the transmission point of the network side).  

Regarding claim 8, 18, CHEN modified by SORET discloses a method of claim 1/11, wherein the -5-New U.S. National Stage Application resource pool comprises at least one transmission resource; and each transmission resource in the at least one transmission resource comprises at least one of a physical time frequency resource or a sequence resource (CHEN: ¶146, preamble groups are of sequence resources).  




Claims 4-6, 14-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN modified by SORET as applied to claim 1, 4 above, further in view of MA et al (US 2018/0262378).

Regarding claim 4, 14,  CHEN modified by SORET discloses a method of claim 1/11, determining, by the terminal device, according to the first resource pool for transmitting the first signal, the target numerology for transmitting the first signal, further comprising: determining, by the terminal device, the first resource pool for transmitting the first signal ().  
	CHEN modified by SORET remains silent regarding before determining the target numerology, determining a resource pool.
However, MA et al (US 2018/0262378) discloses before determining the target numerology, determining a resource pool (MA: Fig. 4, ¶32, ¶37, claim 16,  a carrier is selected first, and a target numerology is selected afterwards).
A person of ordinary skill in the art working with the invention of CHEN would have been motivated to use the teachings of MA as it provides a way to improve efficiency of configuring physical layer parameters on multiple carriers (¶3) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CHEN with teachings of MA in order to improve carrier configuration efficiency (¶3).

Regarding claim 5, 15,  CHEN modified by SORET modified by MA discloses the method of claim 4/14, wherein determining, by the terminal device, the first resource pool for transmitting the first signal comprises: 
determining, by the terminal device, the first resource pool for transmitting the first signal according to at least one of a service type of the first signal, a frequency band, or a path loss parameter; or 
randomly selecting, by the terminal device, from the at least one resource pool, one resource pool, to be the first resource pool for transmitting the first signal; or 
determining, by the terminal device, a resource pool index based on transmission parameters of the terminal device, and determining the first resource pool for transmitting the first signal from the at least one resource pool according to the resource pool index; or 
performing, by the terminal device, load measurement on the at least one resource pool and selecting a resource pool with a minimum load or a resource pool smaller than a first threshold value, to be the resource pool for transmitting the first signal; or 
detecting, by the terminal device, a second signal except for the first signal, and determining a resource pool, where the second signal is arranged, to be the first resource pool for transmitting the first signal (CHEN: ¶98-99, based on the type of service associated with the first signal and the terminal).  
Regarding claim 6, 16, CHEN modified by SORET modified by MA discloses method of claim 4/14, wherein determining, by the terminal device, the first resource pool for transmitting the first signal comprises: receiving, by the terminal device, second CHEN: ¶108, and ¶161, the relationship information defining relationship between the preamble resource group and numerologies is acquired by the terminal by way of receiving an indication of the relationship by the terminal from the transmission point of the network side).  


Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN modified by SORET as applied to claim 1 above, further in view of PARK et al (US 2013/0286918) 

Regarding claim 22-24, CHEN modified by SORET discloses apparatus of claim 11/21, wherein the one or more actions further comprise: 
receiving first indication information from a network device wherein the first indication information indicates the mapping relationship (CHEN: ¶108, the relationship information between the numerologies and preamble groups is indicated to the UE; the signaling at least dedicated to transmit relationship information to the user);
receiving second indication information, wherein the second indication information indicates the first resource pool for transmitting the first signal, and determining the first resource pool for transmitting the first signal according to the CHEN: ¶144 information in a second indication sent by the network is used by the terminal to select which resource pool/group to use to transmit)
CHEN modified by SORET remains silent regarding the first indication information via user dedicated signaling; and the receiving second indication information via downlink control information (DCI); wherein the target numerology comprises a subcarrier spacing and a type of a Cyclic Prefix (CP) of the first signal; and wherein the type of the CP includes a regular CP or an extended CP.
However, PARK et al (US 2013/0286918) discloses the first indication information via user dedicated signaling (PARK: ¶77, Fig. 9, UE specific search signaling is used for indicating numerology information) the receiving second indication information via downlink control information (DCI); wherein the target numerology comprises a subcarrier spacing and a type of a Cyclic Prefix (CP) of the first signal; and wherein the type of the CP includes a regular CP or an extended CP. (PARK: ¶19, ¶80, a preamble/resource group is indicated in a downlink control information;  ¶48, normal or lengthier CP length).
A person of ordinary skill in the art working with the invention of CHEN modified by SORET would have been motivated to use the teachings of PARK as it provides a way to assign an efficient downlink control channel (¶21) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CHEN modified by SORET with teachings of PARK in order to improve control channel assignment.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    1253
    977
    media_image1.png
    Greyscale

”

A person of ordinary skill in the art would reasonably interpret that this resource is over which a subsequent uplink transmission signal is sent.

[0109] In a second scheme, a correspondence relationship between resource groups and operating bandwidths, and/or a correspondence relationship between resource groups and numerologies are/is created, that is, transmission resources for transmitting Msg1, e.g., Physical Random Access Channel (PRACH) resources are grouped, and different resource groups correspond to different operating bandwidths and/or numerologies. 
…
[0111] In a possible implementation, particularly in the operation S22: the terminal determines a resource group corresponding to the operating bandwidth of the terminal based upon a correspondence relationship between resource groups and operating bandwidths; and the terminal transmits the random access request over a transmission resource in the determined resource group. 

CHEN, however, remains silent regarding the selected resource is a resource used to transmit uplink data transmission and that the resource is selected based on a preconfigured index.
However, SORET discloses these features in at least ¶31-32 and ABSTRACT. 


the radio access resources are time slots; frequency blocks; and/or preambles. The examples have a map or algorithm stored in the device's local memory that associates different access resources to different discrete location areas within the access region; the algorithm identifies the location area that corresponds to the location/position information and outputs the selected access resource (or an index/identifier of it) associated with the identified location area. 

	In the above section, SORET discloses the resources being preamble and time or frequency resources. These resources are used to transmit uplink data and control signals as disclosed in ¶2 below. 

[0002] Access by user devices to a shared radio access channel by which user devices seek to establish a communications link is a well-known problem. In conventional cellular systems such a shared radio access channel is often the random access channel (RACH), but shared radio access channels can also be used for other purposes such as for example sending device-to-device (D2D) beacons, data/user traffic, or connection requests, or requesting a transmission resource for sending data in a wireless local area network (WLAN) that utilizes license-exempt spectrum. In a distributed way, the mobile radio device (more generally, a user equipment UE) can autonomously sense the channel before transmission to check that no other UEs are using it. However, this sensing does not completely resolve the potential collisions when other UEs are doing the same, although it does reduce the probability of collision. Another technique for UEs to access a shared radio access channel is to have the radio network supervising the process in a centralized way such that the UE uses the channel resources only upon authorization from the network. 


[0031] Advantages of these teachings are expected to be most pronounced in the case of dense massive access with many wireless radio devices seeking access to the shared radio access channel within a short period of time. Such scenarios may occur in urban rush hours as well as in many D2D and MTC situations. Among other embodiments the terms UE and mobile radio device include both portable mobile radios (e.g., hand-held, wearable on or implantable in the body) and vehicle-mounted radios and other MTC type radio implementations. These teachings can be deployed for user voice/data communications as well as MTC, V2X and D2X communications for example. 

A person of ordinary skill in the art would reasonably interpret these teachings equivalent to the resource pool including resources over which the uplink transmission is carried. 

[0032] As will be shown quantitatively below, the techniques herein using location/position information of the radio device to select a radio access resource measurably reduces collisions as compared to the conventional way, for example where the UEs randomly select from among a pool of RACH preambles that are available cell-wide. By assigning to a radio device a specific access resource from the available set of orthogonal access resources by taking into account the radio device's position/location information, it can be arranged that different access resources will be assigned to radio devices that are located close to but still some minimum distance apart from one another. FIGS. 2-3C show this specifically, and the meaning of the term close in this context depends on the coverage/radio range of the specific radio device and radio access technology being used; close for access to a cellular RACH would generally span a larger radio range than close in the context of accessing a WLAN shared access channel since cellular generally has a much larger radio range than WLAN. 

Furthermore, the resource is selected based on an index in SORET’s invention.

[0039] The examples below further assume that the radio access channel is divided (or partitioned on demand) into several orthogonal radio access resources, of which several non-limiting examples are detailed above. In any practical radio communication system there will be a finite number of such access resources, and for purposes of explanation consider there are a total integer number of N access resources available for use in a given access region. The access resources can be further grouped into resource pools, depending on the air-interface design and numerology; current developments of the 3GPP 5G cellular system are considering such resource pools. 
 
[0074] FIG. 6 is a process flow diagram for selecting a radio access resource based on the mobile radio device's position according to certain embodiments of these teachings. UE can then map the output index or identifier to the access resource which it uses at block 604 when sending the transmission. 

A person of ordinary skill in the art working with the invention of CHEN would have been motivated to use the teachings of SORET as it provides a way to minimize collision probability (¶30) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CHEN with teachings of SORET in order to improve collision avoidance.

Applicants continue to contend that the “the transmission of the uplink signal or PUCCH, which cannot be performed until the connection between the terminal device and the network device has been established…” Examiner respectfully submits that CHEN expressly discloses determining a resource from the pool corresponding to the numerology each time an uplink transmission is performed and this includes bother random access communication and scheduled communications. 

	All the remaining arguments are based on the arguments addressed as above and are fully addressed hereinabove. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461